          Case 1:19-cv-09996-AJN Document 41 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                               6/10/2020
SOUTHERN DISTRICT OF NEW YORK




   Sergio Calderon Lara, et al.,

                          Plaintiffs,                                  19-cv-9996 (AJN)

                  –v–                                                       ORDER

  Knollwood Road Delicatessen Inc., et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       On March 13, 2020, Plaintiffs received certificates of default against all remaining

defendants in this case. Within three weeks of this order, Plaintiffs shall move for default

judgment against the remaining defendants or file a status update with the Court explaining why

a motion for default judgment against these Defendants should not be filed at this time.

Plaintiffs are on notice that failure to do so by this date may result in their claims being

dismissed with prejudice for failure to prosecute. See United States ex rel. Drake v. Norden

Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge’s authority to dismiss actions

based on a plaintiff’s failure to prosecute”).

       Additionally, Plaintiffs must serve this order on all Defendants and file affidavits of

service on ECF by June 17, 2020.

       SO ORDERED.

 Dated: June 10, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge

                                                      1
